     Case 1:15-cr-00317-LJO-SKO Document 75 Filed 10/15/20 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
5    Telephone: (559) 487-5561
6
7
                              IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10
      UNITED STATES OF AMERICA,                   ) Case No. 1:15-CR-00317 LJO-SKO
11                                                )
             Plaintiff,                           ) APPLICATION AND ORDER APPOINTING
12                                                ) CJA PANEL COUNSEL
      vs.                                         )
13                                                )
      DESARAE GRANILLO,                           )
14                                                )
            Defendant.                            )
15                                                )
                                                  )
16
17
            Defendant Desarae Granillo, through the Federal Defender for the Eastern District of
18
     California, hereby requests appointment of CJA Panel Counsel. Our office has a conflict.
19
20                   On September 26, 2016, Ms. Granillo was sentenced 60 months in custody and 48

21   months of supervised release. Ms. Granillo was released on August 5, 2019 and currently
22   completing her supervised release. Ms. Granillo has been encouraged by probation to seek early
23
     termination of supervised release and requires counsel.
24
            The attached Financial Affidavit is submitted as evidence of Ms. Granillo’s financial
25
     inability to retain counsel. Therefore, after reviewing the attached Financial Affidavit, it is
26
27   respectfully recommended that CJA panel counsel be promptly appointed pursuant to 18 U.S.C.

28   § 3006A.
     Case 1:15-cr-00317-LJO-SKO Document 75 Filed 10/15/20 Page 2 of 2


1           DATED: October 15, 2020                              /s/ Eric V. Kersten
                                                          ERIC V. KERSTEN
2                                                         Assistant Federal Defender
3                                                         Branch Chief, Fresno Office

4
5
6
7
8
                                                ORDER
9
            Having satisfied the Court that the defendant is financially unable to retain Counsel, the
10
     Court hereby appoints CJA Panel counsel pursuant to 18 U.S.C. § 3006A.
11
     IT IS SO ORDERED.
12
13      Dated:    October 15, 2020                           /s/ Barbara    A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
